
	

113 HR 1892 IH: Unlocking Technology Act of 2013
U.S. House of Representatives
2013-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1892
		IN THE HOUSE OF REPRESENTATIVES
		
			May 8, 2013
			Ms. Lofgren (for
			 herself, Mr. Massie,
			 Mr. Polis, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend section 1201 of title 17, United States Code, to
		  require the infringement of a copyright for a violation of such section, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Unlocking Technology Act of
			 2013.
		2.Infringement of a
			 copyright required for anticircumvention prohibition
			(a)AmendmentsSection 1201(a) of title 17, United States
			 Code, is amended—
				(1)in paragraph
			 (1)(A)—
					(A)by amending the
			 first sentence to read as follows: No person shall, in order to infringe
			 or facilitate infringement of a copyright in a work protected under this title,
			 circumvent a technological measure that effectively controls access to that
			 work.; and
					(B)by adding at the
			 end the following: It shall not be a violation of this section to
			 circumvent a technological measure in connection with a work protected under
			 this title if the purpose of such circumvention is to engage in a use that is
			 not an infringement of copyright under this title.;
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (A), by inserting after for the purpose of the following:
			 facilitating the infringement of a copyright by;
					(B)in subparagraph
			 (B), by striking circumvent and inserting facilitate the
			 infringement of a copyright by circumventing; and
					(C)in subparagraph
			 (C), by inserting after for use in the following:
			 facilitating the infringement of a copyright by; and
					(3)by redesignating
			 paragraph (3) as paragraph (4), and inserting after paragraph (2), the
			 following new paragraph:
					
						(3)It is not a violation of this section to
				use, manufacture, import, offer to the public, provide, or otherwise traffic in
				any technology, product, service, device, component, or part thereof that is
				primarily designed or produced for the purpose of facilitating noninfringing
				uses of works protected under this title by circumventing a technological
				measure that effectively controls access to that work, unless it is the intent
				of the person that uses, manufactures, imports, offers to the public, provides,
				or traffics in the technology, product, service, device, component, or part to
				infringe copyright or to facilitate the infringement of a
				copyright.
						.
				(b)Report
			 required
				(1)In
			 generalNot later than the end of the 9-month period beginning on
			 the date of the enactment of this Act, the Assistant Secretary for
			 Communications and Information of the Department of Commerce shall submit to
			 the committees described in paragraph (2) a report on—
					(A)the impact of
			 section 1201 of title 17, United States Code, on consumer choice, competition,
			 and free flow of information;
					(B)whether section
			 1201 of such title should be reformed in part, reformed entirely, or repealed;
			 and
					(C)barriers and
			 challenges to such reform or repeal, including international trade agreements
			 and treaties.
					(2)CommitteesThe
			 committees described in this paragraph are the following:
					(A)The Committees on
			 the Judiciary and Energy and Commerce of the House of Representatives.
					(B)The Committees on
			 the Judiciary and Commerce, Science, and Transportation of the Senate.
					3.Network switching
			 not infringementSection 117
			 of title 17, United States Code, is amended by adding at the end of the
			 following new subsection:
			
				(e)Network
				switchingNotwithstanding the provisions of section 106, it is
				not an infringement to copy or adapt the software or firmware of a
				user-purchased mobile communications device for the sole purpose of enabling
				the device to connect to a wireless communications network if—
					(1)the copying or
				adapting is initiated by, or with the consent of, the owner of that device or
				the owner’s agent;
					(2)the owner of that
				device or the owner’s agent is in legal possession of the device; and
					(3)the owner of that device has the consent
				of, or an agreement with, the authorized operator of such wireless
				communications network to make use of that wireless communications
				network.
					.
		4.Harmonization of
			 trade agreementsThe President
			 shall take the necessary steps to secure modifications to applicable bilateral
			 and multilateral trade agreements to which the United States is a party in
			 order to ensure that such agreements are consistent with the amendments made by
			 this Act.
		5.Effective
			 date
			(a)AmendmentsThe amendments made by this Act shall apply
			 to acts carried out after the expiration of the 9-month period beginning on the
			 date of the enactment of this Act.
			(b)ReportSections
			 2(b) and 4 shall take effect on the date of the enactment of this Act.
			
